Case 6:20-cv-01375-CEM-DCI Document 1 Filed 07/31/20 Page 1 of 3 PagelD 1

FILED
UNITED STATES DISTRICT COURT 0 JUL 31 AMM: 20
MIDDLE DISTRICT OF FLORIDA o
Ru. US vista; cou:
ORLANDO DIVISION MIDDLE DISTRICT €1,OMR
ORLANDO, Fi
DAVID EUWEMA and CHARYL
EUWEMA, Case Number

Plaintiffs,
v.

OSCEOLA COUNTY, OSCEOLA
COUNTY FIRE RESCUE & EMS,
ORANGE COUNTY, ORANGE

COUNTY FIRE & RESCUE, CITY OF

ST. CLOUD, CITY OF ST. CLOUD FIRE
& RESCUE, CITY OF KISSIMMEE, CITY
OF KISSIMMEE FIRE DEPARTMENT,
and SCOTT KILMER, an individual,

Defendants.
/

 

Notice of Removal
Defendants City of Kissimmee and the “City of Kissimmee Fire Department,” pursuant
to 28 U.S.C. §1441, 28 U.S.C. §1443 and 28 U.S.C. §1446, file this notice of removal of the civil
action pending in the Circuit Court of the Ninth Judicial Circuit, in and for Osceola County,
Florida, case number 2019-CA-2397-ON.
1. On July 26, 2019, Plaintiffs David and Charyl Euwema filed a complaint in the
Circuit Court of the Ninth Judicial Circuit in Osceola County, Florida on July 26, 2019 against
the above-named Defendants.

2. On August 28, 2019, the Plaintiffs attempted to serve the City of Kissimmee.
Case 6:20-cv-01375-CEM-DCI Document 1 Filed 07/31/20 Page 2 of 3 PagelD 2

3. On September 9, 2019 Defendants Orange County and “Orange County Fire &
Rescue” filed a notice of removal and the case was docketed in this Court as
6:19-cv-1760-Orl-37 LRH.

4, On October 8, 2019 the Plaintiffs filed a motion to remand.

5. On October 10, 2019 the City of Kissimmee Defendants filed a motion to quash the
previously attempted service of process.

6. On December 5, 2019 this Court issued an order granting the Plaintiffs’ motion to
remand. In the remand order this Court noted that although proper service on the Kissimmee
Defendants was disputed, Defendant Scott Kilmer was properly served on September 5, 2019
before the removal and Scott Kilmer did not provide a written consent to the removal and this
Court did not need not resolve the issue of whether the City of Kissimmee Defendants were
properly served for purposes of granting the motion to remand.

7. On June 2, 2020, after the case was remanded to the Ninth Circuit Court in Osceola
County, and after the City of Kissimmee Defendants filed another motion to quash the Plaintiff's
attempted service of process, Circuit Judge Michael Murphy issued an order granting the City of
Kissimmee’s motion to quash service of process finding that the summons that was delivered to
the City of Kissimmee on August 28, 2019 was not regular on its face.

8. On July 14, 2020 Plaintiffs served a summons and complaint at the City of
Kissimmee and the City of Kissimmee Defendants now file this notice of removal. Count 16 of
the complaint seeks to state a cause of action pursuant to 42 U.S.C. §1983 against the City of
Kissimmee for alleged violations of the Equal Protection Clause of the Fourteenth Amendment

to the United States Constitution.
Case 6:20-cv-01375-CEM-DCI Document1 Filed 07/31/20 Page 3 of 3 PagelD 3

9. This Court has original jurisdiction pursuant to 28 U.S.C. §1343(a)(3) and 28
U.S.C. §1331 because the Plaintiff has invoked federal question jurisdiction pursuant to 42
U.S.C. §1983.

10. _— All of the Defendants consent to the removal and a notice of consent to removal on
behalf of the non-removing Defendants is being filed with this notice of removal.

Wherefore, the Defendant, City of Kissimmee, respectfully requests this Court to remove
the present action to the United States District Court for the Middle District of Florida, Orlando
Division.

Certificate of Service
I certify that on this 31st day of July, 2020, this document was electronically filed with

the Clerk of Court by using eFiling Portal, which will send electronic notice to all counsel of
record,

S/lan D. Forsythe
Ian D. Forsythe, Florida Bar Number 054925

Hilyard, Bogan, & Palmer, P.A.
Post Office Box 4973

Orlando, Florida 32802-4973
Telephone 407-425-4251

iforsythe@hilyardlawfirm.com
khoagland@hilyardlawfirm.com
